SETTLEMENT AND LICENSE AGREEMENT

        This Settlement and License Agreement (“Agreement”) is effective and
entered into as of September 19, 2005 (the “Effective Date”), by and between GE
Healthcare Ltd. f/k/a Amersham plc, Amersham Health, Inc., and Amersham Health
AS, (collectively “Amersham”), IMCOR Pharmaceutical Co. f/k/a Photogen
Technologies, Inc. (“IMCOR”), Alliance Pharmaceutical Corp. (“Alliance”), and
Molecular Biosystems, Inc. (“MBI”), (Amersham, IMCOR, Alliance, and MBI,
collectively “the Parties”).

        WHEREAS, Amersham possesses intellectual property relating to the
formulation, method of preparing or use of ultrasound contrast products;

        WHEREAS, until 2003 Alliance possessed intellectual property relating to
the formulation, method of preparing or use of ultrasound contrast products;

        WHEREAS, on June 18, 2003, Alliance and IMCOR entered into an Asset
Purchase Agreement (the “Asset Purchase Agreement”) pursuant to which Alliance
sold, conveyed, transferred, assigned and delivered to IMCOR all of Alliance’s
right, title and interest in and to all of Alliance’s tangible and intangible
assets for all imaging modalities, including (without limitation) (i) all rights
related to the Imagent product, (ii) all patents and other intellectual property
related to such assets, (iii) all claims and causes of action (whether or not
then asserted) related to such products, patents or intellectual property, and
(iv) all claims and causes of action arising or related to Alliance’s business
of designing, developing, manufacturing, marketing, selling, licensing,
supporting and maintaining imaging modalities in connection with Alliance’s
imaging and diagnostic imaging business;

        WHEREAS, the Asset Purchase Agreement granted Alliance certain rights
with respect to the Imagent business and related intellectual property after the
closing of such sale under the conditions, circumstances and terms specified in
the Asset Purchase Agreement;

        WHEREAS, IMCOR currently possesses intellectual property relating to the
formulation, method of preparing or use of ultrasound contrast products;

        WHEREAS, there is pending in the United States District Court for the
District of New Jersey a litigation captioned IMCOR Pharmaceutical Co. and
Alliance Pharmaceutical Corp. v. Amersham Health Inc., Amersham Health AS, and
Amersham plc. v. Molecular Biosystems Inc., Civil Action No. 03-2853 (SRC), (the
“Action”), and;

        WHEREAS, the Parties desire to settle the Action and all existing and
potential intellectual property disputes relating to certain products.

        NOW, THEREFORE, in consideration of the foregoing and the covenants,
acknowledgements and representations contained in this Agreement, the Parties
hereby agree as follows:

--------------------------------------------------------------------------------


ARTICLE I. DEFINITIONS

    1.1.        Definitions. For purposes of this Agreement, the terms defined
here shall have the meanings specified below. These terms are intended to
encompass both singular and plural forms.

  1.1.1. “Affiliate” shall mean an entity that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with a Party. Without limiting the generality of the foregoing,
“control” shall mean the ownership, directly or indirectly, of fifty percent
(50%) or more of the issued share capital or shares of stock entitled to vote
for the election of directors, in the case of a corporation, or fifty percent
(50%) or more of the equity interests in the case of any other entity or the
legal power to direct or cause the direction of the general management and
policies of the entity in question.


  1.1.2. “Amersham Licensed Patents” shall mean Licensed Patents that are owned,
obtained, acquired, purchased by or licensed to with a right to sublicense, or
in any way under the control or disposal of Amersham, including, but not limited
to, all patents asserted by Amersham in the Action, including United States
Patent Nos. 5,558,856, 5,558,857, 5,567,412, 5,567,413, 5,569,449, 5,614,169,
5,618,514, 5,637,289,, 5,648,062, 5,670,135, 5,817,291, 5,827,502, 6,106,806,
6,153,172, and 6,544,496.


  1.1.3. “Field” shall mean ultrasound diagnostic imaging in humans and animals.


  1.1.4. “Imagent” shall mean the ultrasound contrast product that is the
subject of NDA 21-191 together with such modification thereto as may be made in
connection with such application.


  1.1.5. “IMCOR/Alliance Licensed Patents” shall mean Licensed Patents that are
owned, obtained, acquired, purchased by or licensed to, with a right to
sublicense, or in any way under the control or disposal of IMCOR and/or
Alliance, including but not limited to all patents asserted by IMCOR and/or
Alliance in the Action including United Sates Patent Nos. 5,540,909, 5,733,527,
6,019,960, 6,056,943, 6,280,704, 6,285,339, 6,287,539, and 6,706,253.


  1.1.6. “Licensed Patents” shall mean all present patents and patent
applications worldwide, which are issued or pending as of the Effective Date,
together with all future patents and patent applications that claim priority
(directly or indirectly through other applications) to any patent or patent
application pending as of or before the Effective Date.


2/11

--------------------------------------------------------------------------------

  1.1.7. “Optison” shall mean the ultrasound contrast product that is the
subject of NDA 20-899 together with such modification thereto as may be made in
connection with such application.


  1.1.8. “Party” shall mean Amersham, Alliance, IMCOR, and/or MBI.


  1.1.9. “Sonazoid” shall mean any phospholipid-containing ultrasound contrast
products that include gaseous C4F10, whether or not combined or modified with
any other ingredients, elements or materials.


  1.1.10. “Territory” shall mean the entire world.


  1.1.11. “Third Party” shall mean any entity other than Alliance, Amersham,
IMCOR, MBI or their Affiliates.



ARTICLE II. WORLDWIDE GRANT OF INTELLECTUAL PROPERTY RIGHTS

    2.1.        IMCOR hereby grants Amersham and its Affiliates a fully paid-up,
irrevocable royalty-free, nonexclusive license, with the right to sublicense,
under the IMCOR/Alliance Licensed Patents to develop, make, have made, use,
sell, offer to sell, import, or export Optison and/or Sonazoid in the Field in
the Territory.

    2.2.        Alliance hereby grants Amersham and its Affiliates a fully
paid-up, irrevocable royalty-free, nonexclusive license, with the right to
sublicense, under the IMCOR/Alliance Licensed Patents to develop, make, have
made, use, sell, offer to sell, import, or export Optison and/or Sonazoid in the
Field in the Territory.

    2.3.        Amersham hereby grants IMCOR and its Affiliates a fully paid-up,
irrevocable royalty-free, nonexclusive license, with the right to sublicense,
under the Amersham Licensed Patents to develop, make, have made, use, sell,
offer to sell, import, or export Imagent in the Field in the Territory.

    2.4.        The rights granted hereunder shall extend to IMCOR’s and
Amersham’s respective distributors, manufacturers, sales agents, exporters, and
importers with respect to activities authorized by and for the benefit of such
Party or its Affiliates and related to the manufacture, sale, distribution,
exportation or importation of Imagent, Optison or Sonazoid (as applicable) for
or under the direction of the applicable Party or its Affiliates. The Parties
acknowledge that nothing in this Agreement shall be construed to convey any
title or ownership rights to the Licensed Patents. With the exception of the
licenses explicitly granted in paragraphs 2.1 through 2.3, no license, release
or other right, title or interest is granted by implication, estoppel or
otherwise.

3/11

--------------------------------------------------------------------------------


ARTICLE III. SETTLEMENT OF INTELLECTUAL PROPERTY DISPUTES

    3.1.        It is the intention of the Parties to settle current and
potential intellectual property disputes pertaining to the Licensed Patents
therefore the Parties have voluntarily entered into this Agreement. In that
connection, the Parties shall:

  3.1.1. promptly cause their respective claims in the Action to be dismissed
with prejudice by directing their respective counsel to execute and file a
Stipulation of Dismissal with prejudice and without costs in the form annexed as
Exhibit A; and


  3.1.2. withdraw, to the maximum extent allowed by the law in each specific
case, all current oppositions brought within or outside the United States
against any Licensed Patent with claims which embrace Imagent, Optison, and/or
Sonazoid in the Field;


    3.2.        Amersham hereby releases IMCOR, its current Affiliates, and
their respective current and former officers, directors, employees, agents, and
attorneys from all claims, allegations, damages, obligations, liabilities or
expenses of any kind or nature that it may have against any of them. This
releases all claims and obligations resulting from anything which has happened
up to now, including claims of which Amersham is not aware, and specifically
including without limitation all claims that were or could have been asserted in
the Action, including but not limited to all claims of breach of contract,
breach of duties of good faith and fair dealing, unfair competition, fraud,
conversion, unjust enrichment, misappropriation of trade secrets, tortious
interference with contract, antitrust violations, bad faith enforcement and sham
litigation, and infringement of Amersham Licensed Patents on account of the
manufacture, use, sale, offer for sale, and importation of Imagent up to and
including the Effective Date.

    3.3.        Amersham hereby releases Alliance, its current Affiliates, and
their respective current and former officers, directors, employees, agents, and
attorneys from all claims, allegations, damages, obligations, liabilities or
expenses of any kind or nature that it may have against any of them. This
releases all claims and obligations resulting from anything which has happened
up to now, including claims of which Amersham is not aware, and specifically
including without limitation all claims that were or could have been asserted in
the Action, including but not limited to all claims of breach of contract,
breach of duties of good faith and fair dealing, unfair competition, fraud,
conversion, unjust enrichment, misappropriation of trade secrets, tortious
interference with contract, antitrust violations, bad faith enforcement and sham
litigation, and infringement of Amersham Licensed Patents on account of the
manufacture, use, sale, offer for sale, and importation of Imagent up to and
including the Effective Date.

4/11

--------------------------------------------------------------------------------

    3.4.        IMCOR hereby releases Amersham, its current Affiliates, and
their respective current and former officers, directors, employees, agents, and
attorneys from all claims, allegations, damages, obligations, liabilities or
expenses of any kind or nature that it may have against any of them. This
releases all claims and obligations resulting from anything which has happened
up to now, including claims of which IMCOR is not aware, and specifically
including without limitation all claims that were or could have been asserted in
the Action, including but not limited to all claims of breach of contract,
breach of duties of good faith and fair dealing, unfair competition, fraud,
conversion, unjust enrichment, misappropriation of trade secrets, tortious
interference with contract, antitrust violations, bad faith enforcement and sham
litigation, and infringement of IMCOR/Alliance Licensed Patents on account of
the manufacture, use, sale, offer for sale, and importation of Optison and/or
Sonazoid up to and including the Effective Date.

    3.5.        Alliance hereby releases Amersham, its current Affiliates, and
their respective current and former officers, directors, employees, agents, and
attorneys from all claims, allegations, damages, obligations, liabilities or
expenses of any kind or nature that it may have against any of them. This
releases all claims and obligations resulting from anything which has happened
up to now, including claims of which Alliance is not aware, and specifically
including without limitation all claims that were or could have been asserted in
the Action, including but not limited to all claims of breach of contract,
breach of duties of good faith and fair dealing, unfair competition, fraud,
conversion, unjust enrichment, misappropriation of trade secrets, tortious
interference with contract, antitrust violations, bad faith enforcement and sham
litigation, and infringement of IMCOR/Alliance Licensed Patents on account of
the manufacture, use, sale, offer for sale, and importation of Optison and/or
Sonazoid up to and including the Effective Date.

    3.6.        Alliance and IMCOR hereby release Amersham, Hafslund Nycomed
ASA, and all successors of Hafslund Nycomed ASA and their respective current
Affiliates, and their respective current and former officers, directors,
employees, agents, and attorneys from any claims related to that certain
agreement dated February 9, 1995, between Hafslund Nycomed and Alliance entitled
“Non-Disclosure and Non-Use Agreement.”

    3.7.        Amersham releases MBI and its respective current and former
officers, directors, employees, agents, and attorneys from all claims that were
or could have been asserted in the Action including but not limited to claims of
breach of contract, and breach of duties of good faith and fair dealing.

    3.8.        MBI releases Amersham, its current Affiliates, and their
respective current and former officers, directors, employees, agents, and
attorneys from all claims of any kind or nature that it may have against them.
This releases all claims and obligations resulting from anything which has
happened up to now, including claims of which MBI is not aware, and specifically
including without limitation all claims that were or could have been asserted in
the Action.

    3.9.        For avoidance of doubt, none of the releases above shall be
construed in any way to limit the ongoing responsibilities and obligations of
any Party under that certain Settlement Agreement dated May 5, 2000, between
Amersham Health AS f/k/a Nycomed Imaging AS, Amersham Health Inc., f/k/a Nycomed
Inc., Mallinckrodt Medical Inc., Sonus Pharmaceuticals, Inc. and Molecular
Biosystems, Inc (“The May 5, 2000 Settlement Agreement”).

5/11

--------------------------------------------------------------------------------

    3.10.        For avoidance of doubt, none of the releases above shall be
construed in any way to limit the ongoing responsibilities and obligations of
any Party under the Optison Product Rights Agreement dated April 9, 2000 between
Mallinckrodt Inc. and MBI, including all amendments thereto (“OPRA”).

    3.11.        None of the releases above shall be construed in any way as
being a release of any indebtedness to any General Electric Affiliate under any
loan agreement, security interest, agreement of indebtedness, security interest,
or other agreement for the loan of money or extension of credit.

    3.12.        To the extent that it may apply to Agreement, the parties waive
any and all rights under California Civil Code § 1542 (as well as any similar
statute or law in any other jurisdiction), which section has been duly explained
to each of the parties by their respective counsel, and which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


ARTICLE IV. FEES, PAYMENTS, WARRANTIES, INDEMNIFICATION

    4.1.        Amersham shall make a one-time payment of $1,200,000 within five
business days after execution of this Agreement. Said payment shall be by wire
transfer of same day federal funds. Amersham shall make the $1,200,000 payment
to the following accounts in the following amounts:

  4.1.1. The sum of $1,000,000 to IMCOR


  Bank Name: Bank One
Bank Address: 120 South LaSalle Street, Chicago, IL 60603-3400
Name on Account: Grippo & Elden LLC Client Funds Account
ABA Routing #071000013
Account No. 18042465


  Contact: Linda Williams
Contact Phone: (312) 661-5281


  4.1.2. The sum of $200,000 to Alliance


  Beneficiary Name: Alliance Pharmaceutical Corp.
Beneficiary Account number: 4721-117554
Beneficiary Bank Routing number: 121000248
Beneficiary Bank:  Wells Fargo Bank
                                 401 B Street, Suite 2201
                                 San Diego, CA 92101
Contact:  Zena S. Grant
                 Assistant Vice President
                 Relationship Manager
                 Wells Fargo
                 San Diego Regional
                 Commercial Banking Group
                 (619) 699-3091 Direct
                 (619) 699-3020 Fax


6/11

--------------------------------------------------------------------------------

    4.2.        Other than as set forth in paragraph 4.1 no Party shall have any
obligation to make any payments to the other Party pursuant to this Agreement.
Each Party shall bear its own costs and expenses, including, without limitation,
its attorneys fees, relating to any action to be taken or having been taken in
respect to this Agreement.

    4.3.        Each Party makes the following warranties and representations to
the other Party:

  4.3.1. each Party is a corporation duly organized and validly existing and in
good standing under the laws of the state or country in which it is organized
and has all requisite power and authority to enter into and perform this
Agreement and the transactions contemplated hereby and to require its Affiliates
to abide by its terms and conditions;


  4.3.2. all requisite corporate action on the part of each Party has been
completed for the authorization of the execution and delivery of this Agreement
and the performance of the transaction contemplated hereunder;


  4.3.3. this Agreement is, and such other transactions will be, valid and
binding obligations of each Party enforceable in accordance with their
respective terms; and


  4.3.4. the execution, delivery and performance of this Agreement and the
consummation of transactions contemplated hereby do not and will not violate the
provisions of any Party’s certificate of incorporation or bylaws or similar type
documents or the provisions of any note, indenture, lease, license permit or
other instrument or obligation or violate any law, order, rule or regulation
applicable to it.



ARTICLE V. DURATION

    5.1.        The term of the licenses granted by IMCOR and Alliance shall be
until the last to expire of the IMCOR/Alliance Licensed Patents.

    5.2.        The term of the license granted by Amersham shall be until the
last to expire of the Amersham Licensed Patents.

7/11

--------------------------------------------------------------------------------


ARTICLE VI. CONFIDENTIALITY

    6.1.        No Party shall disclose the contents of this Agreement to any
other person or entity and each Party shall retain in confidence the terms and
conditions of this Agreement, except as necessary to comply with law or the
valid order of a court or agency of competent jurisdiction of a state or federal
authority; or to the extent necessary in any action, suit or proceeding to
enforce this Agreement; or to their respective Affiliates, banks, auditors,
accountants, lawyers, and any other representative of a Party who has a good
faith need to know, provided that any such person or entity to whom disclosure
is made must be advised of the confidentiality of the information disclosed and
agree to keep such information confidential.

    6.2.        No public statements of any kind pertaining to this Agreement
may be made except as required by law, such as that enforced by the Securities
Exchange Commission of the United States of America, unless the parties
otherwise mutually agree in writing. IMCOR may include a copy of this Agreement
with its filings with the Securities and Exchange Commission.


ARTICLE VII. MISCELLANEOUS

    7.1.        Notice: All notices or communications required pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given upon
the date of receipt if delivered by hand, international overnight courier,
confirmed facsimile transmission, or registered or certified mail (return
receipt requested, postage prepaid) to the following addresses or facsimile
numbers:

For Amersham: GE Healthcare Ltd.
101 Carnegie Center
Princeton, New Jersey 08540-999
Attn: General Counsel


For Imcor: IMCOR Pharmaceutical Co.
4660 La Jolla Village Drive, Suite 450
San Diego, CA 92122
Attn.: Jack De Franco, Chief Operating Officer


8/11

--------------------------------------------------------------------------------

  with copies to: Matthew I. Hafter
Grippo & Elden LLC
111 South Wacker Drive, Suite 5100
Chicago, IL 60606


For Alliance: Alliance Pharmaceutical Corp.
4660 La Jolla Village Drive, Suite 825
San Diego, CA 92122
Facsimile No.: (858) 410-5343
Telephone No.: (858) 410-5200
Attention: Duane Roth, Chief Executive Officer


For MBI: Molecular Biosystems, Inc.
4660 La Jolla Village Drive, Suite 825
San Diego, California 92122
Facsimile No.: (858) 410-5343
Telephone No.: (858) 410-5200
Attention: Duane Roth, President & Chief Executive Officer


    7.2.        Choice of Law and Forum: The Parties agree that this Agreement
shall be governed by the laws of the State of New Jersey without reference to
its conflict of laws principles. Any legal action or proceeding arising out of
or in connection with this Agreement shall be brought only in the courts of the
State of New Jersey or in the United States District Court for the District of
New Jersey, and each Party hereby accepts the exclusive jurisdiction of such
courts for any such matter.

    7.3.        Entire Agreement: This Agreement, including all Exhibits
attached hereto and all documents delivered concurrently herewith, set forth all
the licenses, covenants, promises, agreements, warranties, representations,
conditions, and understandings between the Parties hereto and supersede all
prior agreements and understandings between the Parties relating to the subject
matter hereof. Notwithstanding the previous sentence, this Agreement does not
revoke or supersede The May 5, 2000 Settlement Agreement, OPRA, or any
protective order entered in the Action, all of which shall survive the execution
of this Agreement. This Agreement, including, without limitation, the Exhibits
attached hereto, is intended to define the full extent of the legally
enforceable undertakings of the Parties hereto.

    7.4.        Severability: In the event that any provision of this Agreement
shall, for any reason, be held to be invalid or unenforceable in any respect,
such invalidity or unenforceability shall not affect any other provision hereof,
and the Parties shall negotiate in good faith to modify the Agreement to
preserve their original intent.

    7.5.        Amendment and Waiver: This Agreement may be amended,
supplemented, or otherwise modified only by means of a written instrument signed
by all Parties. Any waiver of any rights or failure to act in a specific
instance shall relate only to such instance and shall not be construed as an
agreement to waive any rights or fail to act in any other instance, whether or
not similar.

    7.6.        Headings: The sections and paragraphs headings contained herein
are for the purposes of convenience only and are not intended to define or limit
the contents of said sections or paragraphs.

9/11

--------------------------------------------------------------------------------

    7.7.        Counterparts: This Agreement may be signed in counterpart, each
of which shall be deemed to be an original. Signatures shall be provided by
facsimile transmission, with original signatures following by mail.

    7.8.        Assignment: Neither this Agreement nor the licenses granted
herein may be assigned to any Third Party, except a Party may assign this
Agreement to a successor by merger, acquisition, or corporate reorganization,
and/or in connection with the sale or other disposition by license, joint
venture or otherwise of the entire business unit or product(s) to which this
Agreement pertains. No Party shall assign, by operation of law or otherwise, any
Licensed Patents to a Third Party without such Third Party agreeing to be bound
in writing by the licenses granted hereunder.

    7.9.        Subsequent Acquisitions: If, after the Effective Date, a Party
or its Affiliate either acquires an entity or acquires substantially all of the
assets from an entity, and said entity is, immediately prior to the date of
acquisition, licensed by the other party (“Licensor”) under one or more Licensed
Patents through an existing agreement pursuant to which royalties or other
payments are made by said entity to Licensor, then the license and other rights
granted herein to the Acquiring Party with respect to said Licensed Patents
shall apply to products manufactured by said entity or through the use of said
assets, provided that such royalties or other payments shall continue to be made
by the Acquiring Party or said entity to the Licensor with respect to such
products notwithstanding that the Acquiring Party may have been licensed for the
same products before the acquisition.









10/11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned Parties have duly executed and
delivered this Agreement as of the date first written above.

GE Healthcare Ltd. Amersham Health AS
By:  /s/ Jeffrey J. Freedman By:  /s/ Ase Aulie Michalet Name:  Jeffrey J.
Freedman Name:  Ase Aulie Michalet Title:  Attorney-in-fact Title:  President
Date:  9/20/05 Date:  9/21/05

Amersham Health Inc. IMCOR Pharmaceutical Co.
By:  /s/ Daniel L. Peters By:  /s/ Brian M. Gallagher Name:  Daniel L. Peters
Name:  Brian M. Gallagher Title:  President Title:  Chairman of the Board
Date:  9/20/05 Date:  9/19/05

Alliance Pharmaceutical Corp. Molecular Biosystems, Inc.
By:  /s/ Duane J. Roth By:  /s/ Duane J. Roth Name:  Duane J. Roth Name:  Duane
J. Roth Title:  Chairman & CEO Title:  Manager Date:  9/19/05 Date:  9/19/05






11/11

--------------------------------------------------------------------------------

EXHIBIT A


UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

IMCOR PHARMACEUTICAL CO. and   ALLIANCE PHARMACEUTICAL CORPORATION,
Plaintiffs/Counterclaim-Defendants, Civil Action No. 03-2853 (SRC)
                           v. Honorable Stanley R. Chesler AMERSHAM HEALTH INC.,
AMERSHAM HEALTH AS, and AMERSHAM plc, Magistrate Judge Tonianne Bongiovanni
Defendants/Counterclaim-Plaintiffs,
                           v.
MOLECULAR BIOSYSTEMS, INC., Counter-Claim Defendant


STIPULATION OF DISMISSAL WITH PREJUDICE

        This matter having been amicably adjusted by and between the parties, it
is hereby stipulated and agreed that the above-captioned action, and all claims
and counterclaims asserted herein, shall be and hereby are dismissed with
prejudice and without costs.

KENYON & KENYON NORTON & DIEHL LLC 1 Broadway 77 Brant Avenue, Suite 110 New
York, NY 10004-1007 Clark, New Jersey 07066
By:____________________ By:____________________

DATED:  September      , 2005 DATED:  September      , 2005

SO ORDERED this             day of September, 2005

___________________________________                   STANLEY R. CHESLER,
U.S.D.J